    Case 2:14-cv-01554-JTM-JVM Document 170 Filed 01/13/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


THERONE MAGEE                                               CIVIL ACTION


VERSUS                                                      NO: 14-1554


WALTER REED, ET AL                                          SECTION: “H”



                                   ORDER
      On January 4, 2021, this Court granted Kenneth Bordes’s Motion to
Withdraw as Plaintiff’s counsel (R. Doc. 168). The Court has since conferred
with the FBA-NO Pilot Program Coordinator regarding the selection of
appropriate counsel pursuant to the Pilot Program’s guidelines. Accordingly,
the Court hereby appoints the following attorneys to represent Plaintiff:
                        Matthew S. Almon
                        909 Poydras Street, Suite 3150
                        New Orleans, LA 70112-4042
                        malmon@stonepigman.com
                        (504) 593-0976

                        Christine Lama Hadley
                        909 Poydras Street, Suite 3150
                        New Orleans, LA 70112-4042
                        clama@stonepigman.com
                        (504) 581-3200




                                      1
    Case 2:14-cv-01554-JTM-JVM Document 170 Filed 01/13/21 Page 2 of 2



It is further ordered that the Clerk of Court forward a copy of this order to
Plaintiff, Defendants’ counsel, and to the Program Coordinator.



           New Orleans, Louisiana this 13th day of January, 2021.



                                   ____________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE
